SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 2) The PMI Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 69344M-10-1 (CUSIP Number) January 13, (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þ Rule 13d-1(b) o Rule 13d-1(c) oRule 13d-1(d) CUSIP No.69344M-10-1 13G Page 1 of 5 Pages 1. NAMES OF REPORTING PERSONS:Old Republic International Corporation I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY):36-2678171 2. CHECK THE APPROPRIATE BOX IF A NUMBER OF A GROUP: (a) o (See Instructions)Not Applicable (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARES VOTING POWER:9,189,000 7. SOLE DISPOSITIVE POWER: 0 8. SHARES DISPOSITIVE POWER:9,189,000 9. AGGREGATE AMOUNT BENEFICIALY OWNED BY EACH REPORTING PERSON: 9,189,000 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions)o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9:11.1% 12. TYPE OF REPORTING PERSON (See Instructions):HC Item 1(a).Name of Issuer: The PMI Group, Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: 3003 Oak Road, Walnut Creek, CA 94597 -1- Item 2(a).Name of Person Filing: Old Republic International Corporation Item 2(b).Address of Principal Business Office or, if note, Residence: 307 North Michigan Avenue, Chicago, IL60601 Item 2(c).Citizenship: Delaware Item 2(d).Title of Class of Securities: Common Stock Item 2(e).CUSIP
